Citation Nr: 1547232	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an effective date earlier than January 8, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to increases in the ratings for PTSD, currently assigned staged ratings of 30 percent prior to March 9, 2011, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and spouse.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective January 3, 2009.  An interim (July 2009) rating decision found clear and unmistakable error (CUE) in the March 2009 rating decision, and assigned January 8, 2008 as the effective date for the award of service connection for PTSD.  A subsequent interim (July 2011) rating decision increased the rating for PTSD to 50 percent, effective March 9, 2011.  In September 2015, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.

The matter of the ratings assigned for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1. An unappealed November 2006 Board decision denied the Veteran service connection for PTSD; he has not filed a motion alleging clear and unmistakable error (CUE) in that decision.

2. Following the November 2006 Board decision, the first communication from the Veteran seeking to reopen a claim of service connection for PTSD was received on March 26, 2007.

3. A November 2007 rating decision found the Veteran had not submitted new and material evidence to reopen the claim of service connection for PTSD; prior to the expiration of the appeal period for the November 2007 rating decision, the Veteran submitted additional evidence relating to his PTSD claim. 

4. The Veteran's March 26, 2007 claim to reopen a claim of service connection for PTSD remained pending until March 2009 when service connection for PTSD was granted; it is reasonably shown that he had PTSD when the claim was filed.


CONCLUSION OF LAW

An earlier effective date of March 26, 2007 is warranted for the award of service connection for the Veteran's PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2007 RO letter had provided notice on how effective dates are assigned, and a June 2011 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an earlier effective date for the award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the undersigned explained the law governing effective dates of the awards, advised the Veteran of the basis for the assignment of the effective date challenged by this claim, and explained what type of evidence would establish entitlement to an earlier effective date for the award.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

All evidence relevant to the matter at hand has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  
If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen (unless clear and unmistakable error in the prior decision is shown-rendering it not final).  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  §§ 3.159(a), (c); 3.400(q).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Allegations of CUE in a prior Board decision must be filed in Motions to the Board, in specified form. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In a May 1999 statement, the Veteran asserted the stress he experienced due to disabilities that resulted from service caused him "traumatic stress."  A November 1999 rating decision denied service connection for PTSD based on a finding there was no competent evidence PTSD been diagnosed.  The Veteran filed a notice of disagreement in July 2000, but did not perfect an appeal of the November 1999 rating decision after a SOC was issued in August 2000.

The Veteran filed a claim to reopen the previously denied claim of service-connection for PTSD in June 2003.  A September 2003 VA treatment record notes he had been depression diagnosed.  A November 2003 VA mental health clinic record notes R/O (rule out) anxiety disorder NOS (not otherwise specified) was diagnosed.  In a December 2003 letter, a VA treating psychiatrist noted he had treated the Veteran for depression and anxiety.  A December 2003 treatment record from the same psychiatrist notes R/O PTSD was diagnosed.  The psychiatrist noted he felt the Veteran had some PTSD symptoms, but was not sure he actually had PTSD.  On January 2004 VA psychiatric examination, major depressive disorder was diagnosed.  On January 2004 VA social survey, a licensed clinical social worker diagnosed PTSD.  A March 2004 rating decision found new and material evidence had been received to reopen the previously denied claim of service connection for PTSD, but denied service connection based on a finding it was not incurred in or aggravated by military service.  In an April 2004 letter (received in July 2004), the Veteran's VA treating psychiatrist (who provided the December 2003 letter) noted he treated him for depression, anxiety, and PTSD symptoms. The Veteran filed a notice of disagreement with the March 2004 rating decision in July 2004.  An unappealed November 28, 2006 Board decision denied service connection for PTSD based on a finding that the Veteran did not have a competent diagnosis of PTSD based on verified stressors.

A December 2006 VA treatment record notes the Veteran was upset over being denied VA benefits.  Depression was diagnosed, and the physician noted the Veteran had panic attacks.  A December 2006 VA mental health note notes the Veteran's diagnosis was R/O depression, NOS, and PTSD "NSC."  A March 26, 2007 VA primary care note shows PTSD-chronic, anxiety, and depression were diagnosed.  

In a statement received on March 26, 2007, the Veteran asserted he had PTSD and related it to a stressor in service.

A November 2007 rating decision found the Veteran had not submitted new and material evidence to reopen the previously denied claim of service-connection for PTSD.

In January 2008, the Veteran submitted articles printed from the internet regarding his claimed stressor in-service (that he had not been previously submitted).

In a letter received on January 2008, the Veteran's representative requested that the November 2007 rating decision be reconsidered.  He asserted a definitive diagnosis of PTSD had been made.

On January 2009 VA examination, PTSD was diagnosed.  The examiner noted the Veteran had been receiving VA treatment for PTSD since 2004.

The March 2009 rating decision granted service connection for PTSD, effective January 3, 2009.

In his March 2009 notice of disagreement, the Veteran contended he was entitled to an effective date of January 8, 2008, because it was the date his representative filed the request for reconsideration based on him having been diagnosed with PTSD.    

An interim (July 2009) rating decision found the March 2009 rating decision was based on clear and unmistakable error (CUE) and assigned January 8, 2008 as the effective date of service connection for PTSD.  

In a September 2009 statement, the Veteran argued the new effective date was not early enough because he had filed a claim for PTSD in 2003.

A January 2011 DRO conference report indicates the Veteran argued his March 26, 2007 claim was continuously prosecuted until service connection for PTSD was granted by the March 2009 rating decision.  

In a letter received in February 2011, the Veteran's VA treating psychiatrist noted he had treated the Veteran since December 2001 and that his diagnoses were PTSD and Depression NOS related to the PTSD.  He indicated that his PTSD symptoms had increased in severity over the years and noted his PTSD symptoms intruded upon his quality of work in 2002. 

In a July 2011 substantive appeal, the Veteran asserted he was entitled to a March 2007 effective date of service connection for PTSD because that was when he filed his claim to reopen service connection for PTSD.  He asserted the same during the September 2105 Board hearing.

Analysis

The November 2006 Board decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the Board decision.  Therefore, the November 2006 final Board decision is a legal bar to effective dates for the grant of service connection for PTSD prior to the date of that decision.

The Board finds that the Veteran's statement received by the RO on March 26, 2007 was a claim to reopen the claim of service connection for PTSD.  It asserted he had PTSD which was related to service.  As noted, the November 2007 rating decision found the Veteran had not submitted new and material evidence to reopen the previously denied claim of service-connection for PTSD.  However, the rating decision did not become final because the Veteran submitted new and material evidence related to his claimed in-service stressor prior to the expiration of the appeal period (i.e., within a year following).  Thus, his March 2007 claim remained pending, awaiting re-adjudication in light of the new evidence.  The RO did not re-adjudicate the pending claim until March 2009.  In other words, the claim to reopen service connection for PTSD filed on March 26, 2007, remained pending until its final adjudication in March 2009, when service connection for PTSD was granted.  

The next critical question that must be addressed is the date on which entitlement arose, as the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  Generally, entitlement to service connection arises when a veteran is shown to have the claimed disability and the disability is shown to be related to service or secondary to a service-connected disability.  Accordingly, the focus of the analysis turns to the date entitlement to service connection for PTSD arose.  The Board finds it is reasonably shown the PTSD existed at the time the March 26, 2007 claim was filed.  Notably, his treating VA psychiatrist, who had previously noted he had symptoms of PTSD, diagnosed PTSD in December 2006.  The PTSD diagnosis was confirmed on January 2009 VA examination.  The Board also finds that the records of VA psychiatric treatment from November 28, 2006 to March 26, 2007 would not qualify as an informal claim for service connection (even if PTSD based on stressors in service had clearly been diagnosed), as they do not include a communication from the Veteran or his representative identifying service connection for PTSD as a benefit being sought.  Accordingly, the proper effective date for the award of service connection for PTSD is March 26, 2007, and no earlier.  


ORDER

An earlier effective date of March 26, 2007, but no earlier, is granted for the award of service connection for PTSD, subject to the regulations governing payment of monetary benefits.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim seeking increased ratings for PTSD.  

All records of evaluations and treatment the Veteran received for his PTSD from November 28, 2006 to the present are pertinent evidence.  It appears that some VA treatment records from the period under consideration are outstanding.  Records of his VA treatment from March 2008 to October 2008, March 2009 to March 2011, and December 2012 to the present are not associated with the record.  At the September 2015 Board hearing, he reported he had received treatment at a VA Vet Center; records of such treatment are not associated with the record.  As VA treatment records are constructively of record, they must be obtained. 
Additionally, the most recent VA examination to evaluate this disability was in March 2011 (more than four years ago).  In his July 2011 notice of disagreement, the Veteran reported he is often disoriented, and sometimes suicidal, and has difficulties with short-term memory.  At the September 2015 Board hearing, he reported his PTSD symptoms have increased in severity over time.  In light of the allegation of worsening and the lengthy intervening period since the last examination, a new examination to ascertain the current severity of the disability is necessary.  

At the September 2015 Board hearing, the Veteran indicated he had stopped working in 2003 and was on retirement disability.  It is not clear whether he receives Social Security Administration (SSA) disability benefits, but as any SSA decision awarding him disability benefits and the record upon which the award was based would be constructively of record, VA is obligated to obtain such records if they exist unless it is found that they would not be relevant.  A March 2004 letter from the State of Maryland's Office of Unemployment Insurance to a physician indicates he was seeking unemployment insurance for a musculoskeletal disability.  On remand, he should be requested to clarify whether he sought benefits from the State of Maryland's Office of Unemployment Insurance for a psychiatric disability and, if so, to provide authorization for VA to obtain such records.  

The case is REMANDED for the following:

1. The AOJ should contact the Veteran to clarify whether he is receiving, has received, or has ever applied for unemployment benefits from the State of Maryland for a psychiatric disability.  If he responds in the affirmative, the AOJ should ask the Veteran to provide authorization for VA to obtain any medical records and decisions pertaining to such claim.

2. The AOJ must obtain from SSA copies of any decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for PTSD from March 2007 to the present (to specifically include treatment at any Vet Center, at the Cambridge, Maryland VA Outpatient Clinic and at the Baltimore, Maryland VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

4. Thereafter, the AOJ should also arrange for a psychiatric of the Veteran evaluation (if possible at the Cambridge, Maryland VA Outpatient Clinic) to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 schedular criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD.
The examiner must explain the rationale for all opinions.

5. The AOJ should then review the entire record and readjudicate the claim seeking increases in the ratings for PTSD.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


